DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Friederich von Rohrscheidt on 08/10/2022.

The application has been amended as follows: 

IN THE CLAIMS
Regarding claim 1 (Currently amended):  A device for mapping an inlet into a tubular pipe, the device comprising: 
a pipe robot including
 a base unit including a chassis configured for driving in the tubular pipe,
a pivot arm arranged at the base unit,
an indicator arranged at the pivot arm,
a camera arranged at the pivot arm and pivotable thereto with a viewing direction towards the indicator so that the indicator is viewed by the camera,
a control device; and 
a conductor arranged between the control device and the base unit and configured to transmit control signals of the control unit for positioning the base unit in the pipe, for pivoting the pivot arm about a longitudinal axis of the base unit and for pivoting the indicator relative to the inlet and configured to transmit an original image of the indicator that is captured by the camera to the control device,
wherein the camera includes a position sensor fixed 

Claim 2 is cancelled.

Claim 4 is cancelled.

Claim 6 (Currently amended): A method for mapping an inlet into a tubular pipe, the method comprising: 
positioning a base unit of a drivable pipe robot in the tubular pipe;
pivoting a pivot arranged at the base unit about a longitudinal axis of the base unit so that an indicator arranged at the pivot arm indicates the inlet;
capturing an original image of the indicator with a camera with a viewing direction towards the indicator wherein the camera is arranged at the pivot arm;
transmitting the original image from the camera to a control device of the drivable pipe robot;
capturing an original angle between earth gravity and the viewing direction with a position sensor fixed to the camera, wherein a longitudinal axis of the position sensor always coincides with the viewing direction during a movement of the camera; and
transmitting the original angle from the position sensor to the control device.

Reasons for Allowance
Claims 1, 3 and 5-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Spering (US 20140142844) teaches a device (3; Figures 1-2) for mapping an inlet (8/9; Figures 1-2) into a tubular pipe (2; Figures 1-2), the device comprising: 
a pipe robot (3; Figures 1-2) including a base unit (portion of vehicle 3 that contains the wheels; See Figures 1-2) including a chassis (portion of vehicle 3 that contains the wheels; See Figures 1-2) configured for driving in the tubular pipe (the wheels of the vehicle 3 permits the vehicle to be driven within the pipe 2; [0024]),
 a pivot arm (4; Figures 1-2) arranged at the base unit (See Figures 1-2; [0038]), 
an indicator (10; Figures 1-2) arranged at the pivot arm (the tool head 10 is arranged on arm 4; See Figures 1-2; [0043]), 
a camera ([0043]) arranged at the pivot arm (4; [0043]) with a viewing direction (the image captured by the camera, as demonstrated in element 14 of the display 13, demonstrates that the view direction of the camera is towards the tool 10; See Figure 4) towards the indicator (10; Figures 1-2) so that the indicator (10) is viewed by the camera (the image captured by the camera, as demonstrated in element 14 of the display 13, demonstrates that the view direction of the camera is towards the tool 10; See Figure 4), 
a control device (data processing unit and display 13; [0010, 0015-0017, 0020-0021, 0038-0040, 0043 and 0045-0046]; Figure 4); and 
a conductor (6; Figures 1-2) arranged between the control device (cable 6 connects the vehicle 3 to the display 13 and the data processing unit; [0010, 0015-0017, 0020-0021, 0038-0040, 0043 and 0045-0046]) and the base unit (portion of vehicle 3 that contains the wheels; See Figures 1-2) and configured to transmit control signals of the control unit for positioning the base unit in the pipe (the conductor will control the positioning the vehicle 3, the position of the arm 4 and the tool 10 through the use of display 13 an the data processing unit; therefore, control signals are sent to position the vehicle 3 along with the arm 4 and the tool 10 at the desired location; [0010, 0015-0017, 0020-0021, 0038-0040, 0043 and 0045-0046]), for pivoting the pivot arm about a longitudinal axis of the base unit (the conductor  sends control signals through the use of the display 13 and the data processing unit to place the arm at a desired location, i.e. pivoting the pivot arm about a longitudinal axis; [0046]) and for pivoting the indicator relative to the inlet ([0046]) and configured to transmit an original image ([0043]) of the indicator (10) that is captured by the camera ([0043]) to the control device (the image captured by the camera is seen in display 13; [0043]), and a position sensor ([0028]).
Hunger (DE 202013007512) teaches the camera (24; [0034]; Figure 1) includes a position sensor (20; Figure 1) configured to detect an original angle ([0006, 0017-0018, 0034]) between earth gravity ([0006, 0017-0018, 0034]) and the viewing direction ([0006, 0017-0018, 0034]).
Morgenegg (WO 93/05334; English machine translation provided by the Examiner) teaches the camera (7; Figure 1; Page 110-111) pivotable on the pivot arm (36; Figure 1; Page 110-111).
In claim 1, the specific limitations of "the position sensor fixed to the camera so that a longitudinal axis of the position sensor always coincides with the viewing direction" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3 and 5 are also allowed for depending on claim 1.

Regarding claim 6, Spering teaches a method for mapping ([0006]) an inlet (8/9; Figures 1-2) into a tubular pipe (2; Figures 1-2), the method comprising:
 Positioning ([0006, 0038]; Figures 1-2) a base unit (portion of vehicle 3 that contains the wheels; See Figures 1-2) of a drivable pipe robot (3; Figures 1-2) in the tubular pipe (the wheels of the vehicle 3 permits the vehicle to be driven within the pipe 2; [0024]);
  9 /12Docket No.: SPE001 pivoting (the conductor  sends control signals through the use of the display 13 and the data processing unit to place the arm at a desired location, i.e. pivoting the pivot arm about a longitudinal axis; [0046]) a pivot arm (4; Figure 1-2) arranged at the base unit (See Figures 1-2; [0038]) about a longitudinal axis (the conductor  sends control signals through the use of the display 13 and the data processing unit to place the arm at a desired location, i.e. pivoting the pivot arm about a longitudinal axis; [0046]) of the base unit (See Figures 1-2; [0038]) so that an indicator (10; Figures 1-2) arranged at the pivot arm (See Figure 1-2; [0043]) indicates the inlet (See Figures 1-2);
 capturing (the image captured by the camera is seen in display 13; [0043]) an original image ([0043]) of the indicator (10) with a camera ([0043]) with a viewing direction towards the indicator (the camera captures an image of the indicator 10 in the inlet; thus the viewing direction is of the indicator; See Figures 1-2 and 4) wherein the camera ([0043]) is arranged at the pivot arm (4; [0043]); 
transmitting the original image ([0043]; Figure 4) from the camera ([0043]) to a control device (the image captured by the camera is seen in display 13; i.e. control device; thus it is transmitted; [0043]) of the drivable pipe robot (3);
and a position sensor ([0028]). 
Hunger teaches capturing an original angle ([0006, 0017-0018, 0034]) between earth gravity ([0006, 0017-0018, 0034]) and the viewing direction ([0006, 0017-0018, 0034]) with a position sensor (20; Figure 1); and transmitting the original angle ([0021, 0039]) from the position sensor (20) to the control device ([0021, 0039]).

In claim 6, the specific limitations of "the position sensor fixed to the camera, wherein a longitudinal axis of the position sensor always coincides with the viewing direction during a movement of the camera" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 7-10 are also allowed for depending on claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856